Title: To James Madison from Benjamin W. Crowninshield, 16 May 1816
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir,
          Navy Department, May 16. 1816.
        
        I have the honour to enclose to you herewith, the Kingston Gazette of the 4th: instant; also an Extract from a letter received by to-day’s mail, from Captain Woolsey, the Commanding Naval Officer at Sackett’s

Harbour. I have the honour to be, with the highest respect, Sir, Your most Obedt: Servt.
        
          B W. Crowninshield.
        
      